NUMBER 13-16-00125-CV

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG

               IN THE INTEREST OF J.F. AND S.F., CHILDREN


                     On appeal from the 36th District Court
                          of Aransas County, Texas.


                                        ORDER
     Before Chief Justice Valdez and Justices Rodriguez and Garza
                           Order Per Curiam

       This is an appeal of a final order terminating parental rights. Appellant’s brief in

this matter was due on April 11, 2016. Appellant has filed a motion for extension of time

seeking 45 days of additional time to file her brief.

       Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals, but include additional expedited

deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). The

intermediate appellate courts are directed to ensure “as far as reasonably possible” that
appeals are brought to final disposition within 180 days of the date the notice of appeal is

filed.   See TEX. R. JUD. ADMIN. 6.2(a).       Given the nature of these cases and the

shortened appellate deadlines, the Court does not favor motions for extension of time to

file the record or briefs. In accordance with the limited time for consideration of these

appeals, it is the policy of this Court to limit extensions of time to file a brief to one ten-

day extension of time absent truly extraordinary circumstances. See TEX. R. APP. P.

38.6(d).

         Accordingly, we GRANT appellant’s motion for extension of time in part and

ORDER appellant’s counsel, Michael D. George, to file the brief within ten days of the

date of this order. No further extensions of time will be granted absent truly exigent and

extraordinary circumstances. All other requested relief is denied.



                                                                         PER CURIAM

Delivered and filed the
5th day of May, 2016.




                                              2